Name: Council Regulation (EEC) No 1250/89 of 3 May 1989 fixing the basic price and the standard quality for slaughtered pigs for the period 1 July 1989 to 30 June 1990
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 129 / 14 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1250/ 89 of 3 May 1989 fixing the basic price and the standard quality for slaughtered pigs for the period 1 July 1989 to 30 June 1990 the basic price and the standard quality for slaughtered pigs for the period 1 July 1988 to 31 October 1989 should in consequence be repealed ; Whereas experience acquired of carcase classification indicates that it would be possible to simplify the definition of standard carcase quality , * , HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1989 to 30 June 1990 the basic price for slaughtered pigs of the standard quality shall be ECU 2 033,30 per tonne . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2759 /75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249 / 89 ( 2 ), and in particular Article 4 (4) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC) No 2759 /75 for a standard quality defined by reference to Council Regulation (EEC) No 3220/ 84 of 13 November 1984 determining the Community scale for grading pig carcases ( 6 ), as amended by Regulation (EEC) No 3530/ 86 ( 7 ); Whereas Regulation (EEC) No 2759 / 75 has been amended to make the basic price applicable in future from 1 July of each year ; whereas Regulation (EEC) No 2266 / 88 ( 8 ) fixing Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content , determined in accordance with Article 2 (2 ) and ( 3 ) of Regulation (EEC) No 3220 / 84 , as follows: ( a ) carcases weighing 60 to less than 120 kilograms: grade U ; (b ) carcases weighing 120 to 180 kilograms : grade R. Article 3 Regulation (EEC) No 2266 / 88 is hereby repealed . (&gt;) OJ No L 282, 1 . 11 . 1975 , p. 1 . ( 2 ) See page 12 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 48 . ( 4 ) OJ No C 120 , 16 . 5 . 1989 . ( 5 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). ( 6 ) OJ No L 301 , 20 . 11, 1984 , p. 1 . ( 7 ) OJ No L 326, 21 . 11 . 1986 , p. 8 . ( ») OJ No L 199 , 26 . 7 . 1988 , p. 16 . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official journal of the European Communities. It shall apply from 1 July 1989 . 11 . 5 . 89 Official Journal of the European Communities No L 129 / 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 May 1989 . For the Council The President P. SOLBES